Citation Nr: 0923375	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-21 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to restoration of service connection for left 
knee disability.

2.  Entitlement to restoration of service connection for left 
hip disability.

3.  Entitlement to restoration of service connection for 
lumbar spine disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
psychiatric disability and, if so, whether the claim should 
be granted.

5.  Entitlement to an increased rating for left ankle 
disability, currently rated as 20 percent disabling.

6.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In May 2009, after the certification of this appeal, the 
Veteran's representative submitted additional evidence 
pertinent to the claims.  The Veteran, through his 
representative, waived his right to have this evidence 
initially considered by the originating agency.

The issues of entitlement to service connection for 
psychiatric disability, an increased rating for left ankle 
disability, SMC based on the need for aid and attendance, and 
a TDIU are addressed in the remand that follows the order 
section of this decision.




FINDINGS OF FACT

1.  Evidence clearly and unmistakably establishing that the 
Veteran's left knee disability is not etiologically related 
to his service-connected left ankle disability was not of 
record at the time of the September 2007 rating decision 
severing service connection for the disability.

2.  Evidence clearly and unmistakably establishing that the 
Veteran's left hip disability is not etiologically related to 
his service-connected left ankle disability was not of record 
at the time of the September 2007 rating decision severing 
service connection for the disability.

3.  Evidence clearly and unmistakably establishing that the 
Veteran's lumbar spine disability is not etiologically 
related to his service-connected left ankle disability was 
not of record at the time of the September 2007 rating 
decision severing service connection for the disability.

4.  In an unappealed May 2002 rating decision, the 
originating agency denied a claim for service connection for 
psychiatric disability.

5.  The evidence received since the May 2002 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The requirements for severing service connection for left 
knee disability were not met at the time of the September 
2007 rating decision severing service connection for that 
disability.  38 C.F.R. § 3.105(d) (2008).

2.  The requirements for severing service connection for left 
hip disability were not met at the time of the September 2007 
rating decision severing service connection for that 
disability.  38 C.F.R. § 3.105(d) (2008).

3.  The requirements for severing service connection for 
lumbar spine disability were not met at the time of the 
September 2007 rating decision severing service connection 
for that disability.  38 C.F.R. § 3.105(d) (2008).

4.  New and material evidence has been received to reopen a 
claim for service connection for psychiatric disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Restoration of Service Connection

Legal Criteria

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957 (2008), service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous, with the burden of proof being upon 
the Government.  See 38 C.F.R. § 3.105(d).

The United States Court of Appeals for Veterans Claims 
(Court) has analyzed the evidentiary standard for clear and 
unmistakable error (CUE) in several opinions.  Most of these 
opinions address the appeals of claimants seeking a finding 
of CUE in a past denial of benefits, but the Court has held 
that the standard for CUE is equally applicable to VA for 
claims involving the severance of service connection based on 
CUE.  Once service connection has been granted, it may be 
withdrawn only after VA complies with specific procedures and 
if the Secretary meets his high burden of proof.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The criteria to determine whether CUE was present in a prior 
determination are that: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

Although the same standards for determining whether there was 
CUE in a final decision apply when determining whether, for 
the purpose of severing service connection, there was CUE in 
a decision granting service connection, 38 C.F.R. § 3.105(d) 
does not limit the reviewable evidence to that which was 
before the RO in making its initial service connection award.  
In fact, in specifically stating that, "[a] change in 
diagnosis may be accepted as a basis for severance," 
38 C.F.R. § 3.105(d) clearly contemplates the consideration 
of evidence acquired after the granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Analysis

Service connection for left knee, left hip, and lumbar spine 
disabilities, all as secondary to service-connected left 
ankle disability, was granted in June 2006.  In an April 2007 
rating decision which was mailed in May 2007, the originating 
agency proposed to sever service connection for those 
disabilities.  After complying with the applicable procedural 
safeguards, the originating agency severed service connection 
for left knee, left hip, and lumbar spine disabilities in 
September 2007.  The rating decision which effectuated the 
severance explained that the granting of service connection 
was clearly and unmistakably erroneous because a VA examiner 
had concluded that it was not likely the disabilities at 
issue were related to the Veteran's service-connected left 
ankle disability.

The evidence of record includes treatment records dated in 
December 2004 and May 2006 from the orthopedic clinic of a 
naval hospital.  The December 2004 record reflects the 
opinion of the Veteran's physician that his knee, hip, and 
lumbar spine problems were "most likely secondary" to his 
post-traumatic left ankle disability.  The May 2006 record 
notes that the Veteran had degenerative joint disease 
involving his ankle, knee, low back, and hip and that his 
physician believed these conditions stemmed from his original 
ankle injury.

The evidence of record also includes a March 2007 VA 
examination report.  In that report, the examiner opined that 
it was not likely that the Veteran's left knee, left hip, and 
lumbar spine disabilities were secondary to his service-
connected ankle disability.  He explained that there was no 
data in medical literature indicating that ankle arthrosis 
can lead to degenerative joint disease of the knees, hips, 
and spine.  He also opined that the Veteran would have 
developed the latter conditions even if he had not injured 
his left ankle during service.

In determining that severance of service connection for left 
knee disability, left hip disability, and lumbar spine 
disability was warranted, the originating agency relied upon 
the March 2007 VA examiner's opinion.  It attributed greater 
probative value to that opinion than it did the opinion of 
the Veteran's physician because the VA examiner was an 
orthopedic specialist and had reviewed the claims folders 
before rendering his opinion.  The Board notes, however, that 
the Veteran's physician was a member of the orthopedic clinic 
and, presumably, also an orthopedic specialist.  Moreover, 
although it is unclear from the record whether the physician 
had reviewed the claims folders, he had treated the Veteran 
over an extended period of time and was familiar with the 
history of his disabilities.

In addition, the Board notes that the March 2007 VA examiner 
did not address whether the Veteran's left knee, left hip, 
and lumbar spine disabilities were aggravated by his service-
connected left ankle disability.  This argument appears to be 
consistent with December 2004 and November 2007 treatment 
records showing that the Veteran walks with a significantly 
antalgic gait and with numerous other records showing that 
his complaints of pain generally are limited to the joints on 
the left side of his body.


In any event, even if the March 2007 opinion is more 
probative than the December 2004 opinion, severance of 
service connection is not permitted without evidence clearly 
and unmistakably demonstrating that the Veteran's left knee, 
left hip and lumbar spine disabilities are not etiologically 
related to service or service-connected disability.  No such 
evidence is of record.  Accordingly, restoration of service 
connection for those disabilities is warranted.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Analysis

The Board notes that the RO reopened the claim for service 
connection for psychiatric disability and adjudicated the 
claim on the merits in November 2004.  However, the Board 
must determine this issue on its own because the reopening of 
a claim is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Service connection for psychiatric disability was first 
denied in an unappealed November 1972 rating decision.  In a 
May 2002 rating decision, the originating agency reopened and 
then denied the claim after determining that none of the 
evidence of record established that the Veteran's diagnosed 
psychiatric disability was related to service.  The Veteran 
expressed his disagreement with that determination, and a 
statement of the case was issued in May 2003.  The Veteran 
did not perfect the appeal with the submission of a timely 
substantive appeal.  Therefore, the decision became final.

The pertinent evidence received since the May 2002 rating 
decision includes the Veteran's written statements.  The 
Veteran wrote that he had received psychiatric treatment 
within two months of his release from active duty and that he 
had been hospitalized for psychiatric problems in 1997.  He 
also wrote in August 2005 and June 2006 statements that his 
anxiety and depression were related to his service-connected 
left ankle disability. 

The pertinent evidence received since May 2002 also includes 
records from a naval hospital.  A July 2005 letter from the 
Acting Head of the Psychiatry Department at the hospital 
indicates that the Veteran had been referred to that 
department for psychiatric consultation for an assessment of 
depression secondary to chronic left ankle pain and chronic 
degenerative joint disease.  A May 2006 treatment record 
notes that the Veteran was receiving treatment for severe 
depression at the hospital and reflects a physician's opinion 
that the Veteran's condition made his chronic pain management 
more difficult.

The evidence received since the May 2002 rating decision is 
new because it shows that the Veteran has psychiatric 
disability which may be related to service-connected 
disability.  This fact was not established by the evidence 
previously of record.  Moreover, the Board finds that the 
July 2005 letter is sufficient to establish a reasonable 
possibility of substantiating the claim to the extent it 
suggests the Veteran's psychiatric disability is related to 
his service-connected disabilities.  Accordingly, new and 
material evidence has been presented to reopen the claim.


ORDER

Restoration of service connection for left knee disability is 
granted.

Restoration of service connection for left hip disability is 
granted.

Restoration of service connection for lumbar spine disability 
is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for 
psychiatric disability is granted.


REMAND

Psychiatric Disability

The Veteran contends that service connection is warranted for 
psychiatric disability because it is related to service and 
to the service-connected disabilities of his left ankle, left 
knee, left hip, and lumbar spine.

As noted, a July 2005 letter indicates that the Veteran had 
been referred for psychiatric consultation for an assessment 
of depression secondary to chronic left ankle pain and 
chronic degenerative joint disease, and a May 2006 treatment 
record notes that he had been receiving psychiatric treatment 
at the hospital's mental health clinic.  Although the July 
2005 letter suggests that the Veteran's psychiatric 
disability may be related to his service-connected joint 
disabilities, it contains only a cursory summary of his 
psychiatric problem and does not contain a medical nexus 
opinion.  Since the evidence of record provides an 
insufficient basis for deciding the Veteran's claim, the 
Board finds that he should be afforded a VA examination to 
determine the etiology of his psychiatric disability, to 
include whether it is related to his service-connected joint 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board notes that, in a February 2002 medical release 
form, the Veteran reported having received treatment for 
psychiatric disability at VA medical facilities in San 
Antonio, Texas, in late 1972 and in January 1997.  In his May 
2000 formal claim, he reported receiving psychiatric 
treatment at that facility in either January 1986 or January 
1997.  Although the RO requested the 1972 records and was 
informed that no records were found by the identified 
facility for the period beginning August 1972 and ending 
August 1973, it does not appear that efforts were made to 
obtain the other treatment records identified by the Veteran.  
VA must attempt to obtain those records since they may be 
pertinent to the claim.  See 38 C.F.R. § 3.159(c)(2) (2008).

The Board also notes that the Veteran is a resident of Spain 
and is in receipt of disability benefits from Spain's 
National Institute of Social Security (NISS).  The record 
contains some documents pertinent to the NISS's evaluation of 
the Veteran's claim for benefits, but it is unclear whether 
all pertinent records have been obtained.  Efforts should be 
made to obtain these records since they may be relevant to 
the issues on appeal.  See 38 C.F.R. § 3.159(c)(1).

The record also contains a one-page "Explanation of 
Determination" completed in October 2004 by a disability 
examiner for the U.S. Social Security Administration (SSA).  
Since this document indicates that the Veteran may be in 
receipt of benefits for depression, efforts also should be 
made to obtain any records in the possession of the SSA.  See 
38 C.F.R. § 3.159(c)(2).

The Veteran indicated in his May 2000 formal claim that he 
had served in the U.S. Air Force Reserve (USAFR) from 
November 1980 to November 1983.  He also told a VA examiner 
in February 2002 that he had served in the USAFR from 1982 to 
1985.  It is unclear whether any attempt was made to verify 
these alleged periods of service.  The Board finds that the 
Veteran's USAFR service, if any, should be verified and that 
any relevant service records should be obtained since they 
may be pertinent to his claim.  See 38 C.F.R. § 3.159(c)(1).

Left Ankle Disability

The Veteran also contends that he is entitled to an increased 
rating for his left ankle disability, which currently is 
evaluated as 20 percent disabling.

In an April 2009 statement, the Veteran's son wrote that he 
frequently visits his father and that he believes his 
symptoms have worsened in the past year.  Treatment records 
dated in June 2008 and September 2008 are consistent with 
this statement.  They reflect that the Veteran complained of 
increased ankle pain and that there was limitation of motion 
of the ankle.  However, they do not address the applicable 
rating criteria.  In light of VA's duty to conduct a thorough 
and contemporaneous medical examination and the fact that the 
Veteran was last afforded a VA examination in March 2007, the 
Board finds that a new VA examination is necessary in order 
to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

SMC and TDIU

The issues of entitlement to SMC and entitlement to a TDIU 
are inextricably intertwined with the issues being remanded.  
See Babchak v. Principi, 3 Vet. App. 466 (1992).  Moreover, 
further development of the record, to include current VA 
examinations and relevant medical opinions, is in order 
before the Board decides these claims.

The Board also notes that the Veteran raised the issue of 
entitlement to service connection for arthritis of the left 
foot and right hand disability, both as secondary to service-
connected left ankle disability, in his June 2006 substantive 
appeal.  Those issues should be addressed by the originating 
agency before the Board decides the SMC and TDIU claims.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO should undertake all 
indicated development in response to 
the Veteran's claims for service 
connection for arthritis of the left 
foot and right hand disability.  It 
should then adjudicate the claims and 
inform the Veteran of his appellate 
rights.

2.  The AMC or the RO should undertake 
appropriate development to verify 
whether the Veteran had service in the 
U.S. Air Force Reserve.  It also should 
obtain all available personnel and 
medical records for such service and 
associate them with the claims folders.

3.  The AMC or the RO should request 
the Veteran to provide the identifying 
information and any necessary 
authorization to enable VA to obtain 
any outstanding records pertaining to 
treatment or evaluation of his 
psychiatric disability, to include 
pertinent records in the possession of 
the NISS.  If it is unable to obtain 
any such evidence, it should so inform 
the Veteran and his representative and 
request them to provide the outstanding 
evidence.

4.  The AMC or the RO also should 
obtain from the SSA a copy of any 
disability determinations it has 
rendered for the Veteran and all 
records upon which the decisions were 
based.

5.  The AMC or the RO should obtain any 
records of treatment at VA medical 
facilities in San Antonio, Texas, in 
January 1986, January 1987, and January 
1997.

6.  Then, the Veteran should be 
afforded an examination by a 
psychiatrist or psychologist to 
determine the nature and etiology of 
his psychiatric disability.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the Veteran's 
psychiatric disability is etiologically 
related to his active service or was 
caused or chronically worsened by his 
service- disabilities.  The rationale 
for each opinion expressed must also be 
provided.

7.  The Veteran also should be afforded 
an examination by an examiner with 
sufficient expertise to determine the 
current degree of severity of his left 
ankle disability.  The claims folders 
must be made available to and reviewed 
by the examiner.  All indicated 
studies, including X-ray and range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence 
of pain and, to the extent possible, 
should assess the degree of severity of 
any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination 
in terms of the degree of additional 
range of motion loss.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups) and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

In addition, the examiner should 
provide an opinion concerning the 
impact of the disability on the 
Veteran's ability to work.

The rationale for all opinions 
expressed should also be provided.

8.  The Veteran also should be afforded 
a VA examination to determine the 
current manifestations of his service-
connected disabilities and the impact 
of those disabilities on the Veteran's 
ability to work, to include whether 
they render him unemployable.

In addition, the examiner should 
express an opinion as to whether the 
Veteran's service-connected 
disabilities alone, without 
consideration of non-service-connected 
disabilities, render him unable to 
dress himself; to keep himself 
ordinarily clean and presentable; to 
feed himself (through loss of 
coordination of upper extremities or 
through extreme weakness); to attend to 
the wants of nature; whether they 
result in incapacity, physical or 
mental, which requires care or 
assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to his daily 
environment; or whether they 
necessitate frequent adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of his 
particular disabilities cannot be done 
without aid.

The claims folders must be made 
available to and reviewed by the 
examiner.  The rationale for all 
opinions expressed should also be 
provided.

9.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

10.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the veteran and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


